                 Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 1 of 23            FILED
                                                                                  2019 Oct-10 PM 01:17
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION

                                                )
 LINDSAY DAVIS, et al.,                         )
             Plaintiffs,                        )
                                                )
      v.
                                                )             7:17-cv-01533-LSC
 J. MICHAEL WHITE, et al.,                      )
                                                )
             Defendants
                                                )
                                                )


                                                )
 NICOLE SLONE, et al.,
                                                )
                                                )
                                                )
            Plaintiffs,                                       7:17-cv-01534-LSC
                                                )
  v.                                            )
 J. MICHAEL WHITE, et al.,                      )
                                                )
            Defendants                          )




MONICA LAWRENCE, et al.,                       )
                                               )
           Plaintiffs,                         )
 v.                                            )
                                               )              7:17-cv-01535-LSC
J. MICHAEL WHITE, et al.,                      )
           Defendants.                         )
                                               )
                                               )
         Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 2 of 23




                   MEMORANDUM OF OPINION AND ORDER

   Before the Court are Motions to Stay Proceedings Pending Arbitration. (Doc.

90 in No. 7:17-cv-1533-LSC, Doc. 113 in No. 7:17-cv-1534-LSC, and Doc. 115 in No.

7:17-cv-1535-LSC). For the following reasons, the motions are due to be denied.

   I.      BACKGROUND

           a. FACTS

        Plaintiffs filed three separate actions against J. Michael White, Eco-

Preservation Services L.L.C, Serma Holdings LLC, Aketa Management Group,

Knobloch Inc. (collectively “Serma Defendants”) as well as others (“other

defendants”), alleging a number of federal and state law claims related to the

provision of sewer services to Plaintiffs’ respective homes in McCalla, Alabama.

Purchase agreements entered into by each Plaintiff purportedly contained arbitration

provisions. The issues addressed in this opinion arise from Serma Defendants’

attempts to enforce arbitration.

           b. PROCEDURAL HISTORY

        Plaintiffs filed their actions on September 11, 2017, and Serma Defendants

filed motions to dismiss in all of Plaintiffs’ actions on October 31, 2017. (Doc. 14 in

No. 7:17-cv-01533-LSC, Doc. 18 in No. 7:17-cv-01534-LSC, and Doc. 18 in No. 7:17-

cv-01535-LSC.) Serma Defendants then filed motions to stay based on their

                                     Page 1 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 3 of 23




perception that the motions to dismiss “will resolve [the cases] and obviate the

Defendants’ need to comply with [the] deadlines.” (Doc. 17 in No. 17-cv-01533-

LSC, Doc. 29 in No. 17-cv-01534-LSC, and Doc. 24 in No. 17-cv-01535-LSC).

Although Plaintiffs briefed the Serma Defendants’ motions to dismiss in December

2017 (doc. 26 in No. 7:17-cv-01533-LSC, doc. 40 in No. 7:17-cv-01534-LSC, and doc.

35 in No. 7:17-cv-01535-LSC), they filed amended complaints in each action in April

2018 (doc. 33 in No. 7:17-cv-01533-LSC, doc. 48 in No. 7:17-cv-01534-LSC, and doc.

44 in No. 7:17-cv-01535-LSC).

      The Court interpreted Plaintiffs’ filings as implied motions to amend their

complaints and ordered all Defendants to show cause as to why Plaintiffs should not

be allowed to amend their complaints. (Doc. 35 in No. 7:17-cv-01533-LSC, Doc. 50

in No. 7:17-cv-01534-LSC, and Doc. 46 in No. 7:17-cv-01535-LSC.) Serma

Defendants responded to the Court’s show cause orders, arguing that Plaintiffs’

amendments were futile and that Plaintiffs’ claims were still due to be dismissed.

(Doc. 36 in No. 7:17-cv-01533-LSC, Doc. 51 in No. 7:17-cv-01534-LSC, and Doc. 48

in No. 7:17-cv-01535-LSC.) In September 2018, the Court ruled on Plaintiffs’

implied motions to amend and terminated Serma Defendants’ original motions to

dismiss as moot in light of the amended complaints. (Doc. 50 in No. 7:17-cv-01533-

LSC, Doc. 68 in No. 7:17-cv-01534-LSC, and Doc. 66 in No. 7:17-cv-01535-LSC.)


                                    Page 2 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 4 of 23




Defendants were ordered to answer the complaints within ten days of the Court’s

order. (Id.)

      Serma Defendants did not answer. Instead, they filed a notice of appeal of the

Court’s Order terminating their prior motion to dismiss as moot in each action.

(Doc. 52 in No. 7:17-cv-01533-LSC, Doc. 71 in No. 7:17-cv-01534-LSC, and Doc. 69

in No. 7:17-cv-01535-LSC.) Serma Defendants then filed motions to stay with the

Eleventh Circuit to prevent any further discovery between the parties in the cases.

Plaintiffs responded to the motions to stay in the Eleventh Circuit. The Eleventh

Circuit dismissed the Serma Defendants’ appeals for lack of subject matter

jurisdiction on November 27, 2018. (Doc. 63 in No. 7:17-cv-01533-LSC, Doc. 84 in

No. 7:17-cv-01534-LSC, and Doc. 84 in No. 7:17-cv-01535-LSC.) The parties then

filed a joint motion to extend the time for discovery in this Court. (Doc. 64 in No.

7:17-cv-01533-LSC, Doc. 85 in No. 7:17-cv-01534-LSC, and Doc. 85 in No. 7:17-cv-

01535-LSC.) On December 17, 2018, the Court held a telephone conference

regarding the requested extension of the discovery period. On December 18, 2018,

Serma Defendants filed a motion to reconsider in each action that had been pending

in the Eleventh Circuit, asking the Eleventh Circuit to reconsider hearing the

appeals. Plaintiffs responded to Serma Defendants’ motions in the Eleventh Circuit,

and Serma Defendants filed reply briefs to Plaintiffs’ responses.


                                     Page 3 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 5 of 23




       On March 1, 2019, Plaintiffs sought entries of default as to Serma Defendants

in this Court because they had not yet answered or responded to Plaintiffs’ amended

complaints. (Docs. 67 & 68 in No. 7:17-cv-01533-LSC, Docs. 90 & 91 in No. 7:17-cv-

01534-LSC, and Docs. 92 & 93 in No. 7:17-cv-01535-LSC.) On March 6, 2019, the

Eleventh Circuit denied Serma Defendants’ motions to reconsider. (Doc. 68 in No.

7:17-cv-01533-LSC, Doc. 92 in No. 7:17-cv-01534-LSC, and Doc. 94 in No. 7:17-cv-

01535-LSC.) On March 7, 2019, this Court ordered the Serma Defendants to show

cause as to why Plaintiffs’ motions for default against them should not be granted.

(Id.) That same day Serma Defendants’ counsel emailed Plaintiffs’ counsel and

indicated that he was invoking an alleged arbitration agreement between the parties.

Thirteen days later, Serma Defendants filed motions to compel arbitration and stay

proceedings pending arbitration in each action. (Doc. 72 in No. 7:17-cv-01533-LSC,

Doc. 95 in No. 7:17-cv-01534-LSC, and Doc. 97 in No. 7:17-cv-01535-LSC.) Prior to

the Court’s ruling on these motions, Serma Defendants answered Plaintiffs’

amended complaints in each action (doc. 75 in No. 7:17-cv-01533-LSC, doc. 98 in

No. 7:17-cv-01534-LSC, and doc. 100 in No. 7:17-cv-01535-LSC), filed

counterclaims against Plaintiffs in each action (id.), and moved for leave to amend

their counterclaims in response to Plaintiffs’ motions to dismiss their counterclaims




                                     Page 4 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 6 of 23




in each action (doc. 78 in No. 7:17-cv-01533-LSC, doc. 101 in No. 7:17-cv-01534-LSC,

and doc. 103 in No. 7:17-cv-01535-LSC).

      This Court denied Serma Defendants’ motions to compel arbitration and stay

the proceedings, reasoning that Serma Defendants’ repeated failure to invoke

arbitration constituted waiver. (Doc. 80 in No. 7:17-cv-01533-LSC, Doc. 103 in No.

7:17-cv-01534-LSC, and Doc. 105 in No. 7:17-cv-01535-LSC.) Serma Defendants

thereafter filed a notice of appeal of those orders but did not immediately file a

motion to stay these proceedings pending that appeal. (Doc. 83 in No. 7:17-cv-01533-

LSC, Doc. 106 in No. 7:17-cv-01534-LSC, and Doc. 108 No. 7:17-cv-01535-LSC.)

Uncertain of whether litigation should proceed during the appeal, Plaintiffs moved

for this Court to hold a status conference. (Doc. 88 in No. 7:17-cv-01533-LSC, Doc.

111 in No. 7:17-cv-01534-LSC, and Doc. 113 in No. 7:17-cv-01535-LSC.) Instead, this

Court ordered Defendants to show cause as to why this Court should stay

proceedings pending the appeal from its denial of Serma Defendants’ motions to

compel arbitration. (Doc. 89 in No. 7:17-cv-01533-LSC, Doc. 112 in No. 7:17-cv-

01534-LSC, and Doc. 114 in No. 7:17-cv-01535-LSC.) In response, Serma

Defendants filed the instant motions.




                                    Page 5 of 22
          Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 7 of 23




   II.      STANDARD OF REVIEW

         In ruling on a motion to stay proceedings pending appeal from the denial of a

motion to compel arbitration, a district court must grant the stay unless it finds the

appeal to be frivolous. Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1251 (11th

Cir. 2004) (“[P]roceedings in the district court . . . should be stayed pending

resolution of a non-frivolous appeal from the denial of a motion to compel

arbitration.”)

         The only relevant question in deciding these motions to stay is whether the

appeal is frivolous. The Eleventh Circuit, in Blinco, did not provide a definition of

when an appeal is “frivolous” in this context. However, the Seventh Circuit case of

Apostol v. Gallion, concerning an appeal from the denial of a motion to dismiss based

on qualified immunity, provides a few illustrative examples of frivolous or improper

appeals. 870 F.2d 1335, 1339 (7th Cir. 1989).

         The Apostol court stated that an appeal is frivolous if “the disposition is so

plainly correct that nothing can be said on the other side.” Id. Several district courts

within the Eleventh Circuit have looked to Apostol for aid in determining when an

appeal is frivolous. See, e.g., Summit Med. Assocs. v. James, 998 F. Supp. 1339, 1342

(M.D. Ala. Mar. 19, 1998) (considering appeal from denial of motion to dismiss based

on qualified immunity). Indeed, this Court has cited Apostol when determining


                                       Page 6 of 22
          Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 8 of 23




whether an appeal from the denial of a motion to compel arbitration was frivolous.

Ferrari v. D.R. Horton, Inc., No. 2:14-cv-01941-LSC, 2015 WL 12990486, at *1 (N.D.

Ala. Mar. 26, 2015). While the denial of a motion to compel is by no means the same

thing as the denial of a motion to dismiss based on qualified immunity, the Eleventh

Circuit analogized the two concepts (and cited Apostol with approval while doing so)

in determining that it was proper to stay a case based upon the non-frivolous appeal

of the denial of a motion to compel arbitration. Blinco, 366 F.3d at 1252–53.

   III.    DISCUSSION

      In briefing their Motions to Compel Arbitration, Serma Defendants raised two

primary arguments concerning waiver. First, they argued that any question of waiver

was reserved for an arbitrator rather than a court. Second, they argued that their

dilatory behavior did not amount to a waiver. In light of the Eleventh Circuit’s

precedents, both arguments are frivolous, and any appeal based on said arguments is

likewise frivolous.

           a. THE COURT’S AUTHORITY             TO   DECIDE    THE   QUESTION      OF
              WAIVER
      In the Eleventh Circuit, “it is presumptively for the courts to adjudicate

disputes about whether a party, by earlier litigating in court, has waived the right to

arbitrate.” Grigsby & Associates, Inc. v. M Securities Investment, 664 F.3d 1350, 1353

(11th Cir. 2011). Nonetheless, Serma Defendants challenge the Eleventh Circuit’s

                                     Page 7 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 9 of 23




precedent based on a few stray remarks by the Supreme Court in Howsam v. Dean

Witter Reynolds, Inc., 537 U.S. 79 (2002).

      In Howsam, the Supreme Court reiterated that procedural questions growing

out of the dispute and bearing on its final disposition “are presumptively not for the

judge, but for an arbitrator, to decide.” 537 U.S. at 85 (citing John Wiley & Sons, Inc.

v. Livingston, 376 U.S. 543, 557 (1964)). Further, the Supreme Court reiterated “the

presumption that the arbitrator should decide ‘allegation[s] of waiver, delay, or a like

defense to arbitrability.’” Id. (quoting Moses H. Cone Memorial Hospital, 460 U.S. 1,

25 (1983)) (emphasis added). The Supreme Court has never elaborated on what sort

of “waiver” is presumptively for the arbitrator to decide, however. Instead, the

Court generally emphasized that legal questions should be decided by

decisionmakers with more comparative expertise. Id.

      Since Howsam, the Eleventh Circuit has concluded that the Supreme Court’s

use of “waiver” referred “not to conduct-based waiver, but to a ‘defense[] arising

from non-compliance with contractual conditions precedent to arbitration.’”

Grigsby, 664 F.3d at 1353 (quoting Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 219

(3d Cir. 2007)). Conduct-based waiver, on the other hand, is presumptively a

question for a court. Id. Because Howsam “involved no allegations of waiver,” the

Eleventh Circuit did not understand it to be inconsistent with the Eleventh Circuit’s


                                      Page 8 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 10 of 23




prior approach of adjudicating conduct-based waiver claims. Id. at 1354. Indeed, the

Eleventh Circuit’s presumption is consistent with Howsam’s division of authority in

that it “leaves the waiver issue to the decisionmaker with greater expertise in

recognizing and controlling abusive forum-shopping.” Id.

      Moreover, the Eleventh Circuit is far from alone in recognizing that conduct-

based waiver is presumptively a question for the courts. In Grigsby, the Eleventh

Circuit relied upon the reasoning of several other courts of appeal. See id. at 1353

(citing JPD, Inc. v. Chronimed Holdings, Inc., 539 F.3d 388, 393–94 (6th Cir. 2008);

Ehleiter, 482 F.3d at 217–19; Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 12–14

(1st Cir. 2005)). Since Grigsby was decided, another court of appeal has observed

that “[e]very circuit that has addressed this issue . . . has reached the same

conclusion.” Martin v. Yasuda, 829 F.3d 1118, 1123 (9th Cir. 2016) (agreeing with

the consensus). Indeed, the only court of appeal which has applied Howsam to

require an arbitrator to decide the question of conduct-based waiver provided no

analysis beyond citing the plain text of Howsam. See Nat’l Am. Ins. Co. v.

Transamerica Occidental Life Ins. Co., 328 F.3d 462, 466 (8th Cir. 2003) (holding that

waiver argument based on prior litigation pursued in state courts was a question for

an arbitrator, not the court). Thus, Serma Defendants’ argument not only is contrary




                                     Page 9 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 11 of 23




to the precedent of the Eleventh Circuit, but also the precedents of almost every

court of appeal that has addressed this issue.

      Therefore, in the face of overwhelming precedent in this Circuit and beyond,

the Court concludes that Serma Defendants’ reliance on Howsam to dispute the

Court’s authority is frivolous.

         b. WHETHER SERMA DEFENDANTS’ BEHAVIOR AMOUNTED TO
            WAIVER
      The Court now turns to the substantive issue of whether Serma Defendants

did waive their right to compel arbitration. In deciding whether waiver occurred, the

Court is mindful that “questions of arbitrability must be addressed with a healthy

regard for the federal policy favoring arbitration.” Moses H. Cone Memorial Hospital,

460 U.S. at 24. Due to this preference for arbitration, a party opposing arbitration

bears a “heavy burden” in showing waiver. Krinsk v. SunTrust Banks, Inc., 654 F.3d

1194, 1200 (11th Cir. 2011) (quoting Stone v. E.F. Hutton & Co., 898 F.2d 1542, 1543

(11th Cir. 1990) (per curiam)).

      “Nevertheless, the doctrine of waiver is not an empty shell.” Morewitz v. West

of England Ship Owners Mut. Protection & Indem. Ass’n (Luxembourg), 62 F.3d 1356,

1366 (11th Cir. 1995). “A party has waived its right to arbitrate if, under the totality

of the circumstances, the party has acted inconsistently with the arbitration right



                                     Page 10 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 12 of 23




and, in so acting, has in some way prejudiced the other party.” S & H Contractors,

Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir. 1990).

        1. DEFENDANTS INVOKED THE LITIGATION MACHINERY IN A
           MANNER INCONSISTENT WITH AN INTENT TO ARBITRATE.
      The Court will first look at whether Serma Defendants have colorable

arguments that they did not “substantially participate[] in litigation to a point

inconsistent with an intent to arbitrate.” Morewitz, 62 F.3d at 1366. In moving to

compel arbitration, Serma Defendants devoted much time to arguing that they had

not taken actions to invoke the litigation machinery sufficient to constitute waiver.

However, before turning to the things that Serma Defendants did do, it is more

important to address what they did not do.

      The most glaring point against Serma Defendants is the length of time that

passed from the initiation of this case to the time that Serma Defendants announced

their intent to arbitrate. Serma Defendants did not move to compel arbitration until

March 20, 2019, over 520 days into the litigation. In support of the motions to

compel arbitration, they argued that the delay in their moving to compel arbitration

was not so great as to constitute a waiver. They pointed to numerous (non-binding)

cases where courts ordered arbitration despite great delays in seeking it. See, e.g.,

Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.2d 114, 122 (2d Cir. 1991) (over 3-

year delay before filing motion to compel arbitration did not constitute waiver).

                                     Page 11 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 13 of 23




However, Serma Defendants’ focus on the delay in their motions ignores the purpose

of the waiver doctrine.

      The waiver doctrine exists to prevent parties from abusing the judicial process

and thereby defeating the primary purpose of arbitration: “saving the parties’ time

and money.” Gutierrez v. Wells Fargo Bank, NA, 889 F.3d 1230, 1236 (11th Cir. 2018)

(citing AT&T Mobility, LLC v. Concepcion, 563 U.S. 333, 344–45 (2011) (“The point

of affording parties discretion in designing arbitration processes is to allow for

efficient streamlined procedures tailored to the type of dispute.”)). “The judicial

system was not designed to accommodate a defendant who elects to forgo arbitration

when it believes that the outcome in litigation will be favorable to it . . . and then

suddenly changes course and pursues arbitration when its prospects of victory in

litigation dim.” Id.

      A “key ingredient in the waiver analysis is fair notice to the opposing party and

the District Court of a party’s arbitration rights and its intent to exercise them.” Id. at

1236 (emphasis added). With fair notice of a party’s intent to arbitrate, both the

opposing party and the district court “can manage the litigation with this

contingency in mind.” Id. Therefore, “fair notice at a relatively early stage of

litigation is a primary factor in considering whether a party has acted consistently with

its arbitration rights.” Id. at 1237 (emphasis added).


                                       Page 12 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 14 of 23




       Suffice it to say that Serma Defendants failed to give fair notice of their intent

to arbitrate at a relatively early stage of litigation.1 As a result, neither Plaintiffs nor

this Court had notice of any reason to place limits on discovery until over 500 days

into the litigation.

       During the more than 500 days before Serma Defendants gave notice of their

intent to arbitrate, they did not sit idle. They filed motions to dismiss with briefs

apparently convinced that they would succeed at an argument that Plaintiffs could

not recover based upon their complaints. They also filed various responses resisting

Plaintiffs’ amendments to the complaints. Undeterred when this Court ruled in

favor of Plaintiffs on these motions, Serma Defendants appealed the rulings to the

Eleventh Circuit. (Doc. 52 in No. 17-cv-1533-LSC, Doc. 71 in No. 17-cv-1534-LSC,

and Doc. 69 in No. 17-cv-1535-LSC). This resulted in Plaintiffs having to defend the

rulings in the Eleventh Circuit. When the Eleventh Circuit dismissed the appeals for

lack of jurisdiction, Serma Defendants filed motions to reconsider, achieving the

same result. This process lasted for over 500 days, during which Serma Defendants

could have but chose not to seek arbitration.




1
        In their motions to compel arbitration, Serma Defendants claimed that Plaintiffs at least
had constructive knowledge of the arbitration clauses themselves. However, constructive notice
of only the arbitration clauses simply is not enough to satisfy Serma Defendants’ need to raise the
specter of arbitration early in the case.
                                          Page 13 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 15 of 23




        Over and over, Serma Defendants sought to dismiss these cases through the

courts rather than through arbitration. It is not enough to say, as Serma Defendants

argue, that their motions to dismiss involved no arbitrable issues. First, the Court is

aware of no binding authority that makes such a distinction. Second, Serma

Defendants arguably raised arbitrable issues by seeking to dismiss for failure to state

a claim. See In re Mirant Corp., 613 F.3d 584, 590 (5th Cir. 2010) (citing Defendants’

motion seeking dismissal with prejudice for failure to state a claim as grounds for

waiver).2 Third, in seeking involuntary dismissal, Serma Defendants were in fact

seeking a decision on the merits of the case. Fed. R. Civ. P. 41(b) (“[A] dismissal

under this subdivision . . . and any dismissal not under this rule—except one for lack

of jurisdiction, improper venue, or failure to join a party under Rule 19—operates as

an adjudication on the merits.” (emphasis added)). And fourth, Serma Defendants’

unyielding attempts to have the Court dismiss must also be judged in light of the fact

that Serma Defendants never once indicated that they intended to arbitrate during

this period.3


2
        Serma Defendants’ briefing in support of their motions to compel arbitration alternates
between challenging Plaintiffs’ factual allegations and making claims as to the case’s merits. (See,
e.g., Doc. 15 in No. 7:17-cv-01533-LSC, Doc. 18 in No. 7:17-cv-01534-LSC, and Doc. 16 in No.
7:17-cv-01535-LSC) (“The instant case is similar to that in Beran v. Lee Cty SO, 213 Fed. App’x.
824 (11th Cir. 2007), where . . . . [t]he Court held that a private person was not acting under color
of state law.”)
3
        Serma Defendants’ prior motions to stay litigation in this Court did not ever mention
arbitration. Instead, the motions were based on Serma Defendants’ certainty that their motions
                                           Page 14 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 16 of 23




       At the same time, Serma Defendants were participating in discovery in these

actions. Though they did not initiate any discovery during this period, they do not

dispute that they participated actively in depositions of each of the Plaintiffs by other

defendants. See Garcia v. Wachovia Corp., 699 F.3d 1273, 1277–78 (11th Cir. 2012)

(holding that a party substantially invoked the litigation machinery when the parties

engaged in discovery, which included over 15 depositions and the production of more

than 900,000 documents, for over a year prior to the motion to compel arbitration).

In so doing, Serma Defendants have acted to take advantage of additional benefits

available in a litigation proceeding.

       Serma Defendants chose to invoke the litigation machinery of not just this

Court but the Eleventh Circuit, all the while failing to give even a hint of their intent

to arbitrate the claims against them. Only once every effort to dismiss had failed did

they finally disclose their ability and desire to compel arbitration. In effect, Serma

Defendants have sought to have it both ways, attempting to dismiss the case in

federal court while surreptitiously planning to keep their arbitration rights as a

proverbial escape hatch. Such strategy “smacks of outcome-oriented gamesmanship




to dismiss would “resolve [the cases] and obviate the Defendants’ need to comply with [the]
deadlines.” (See Doc. 17 in No. 17-cv-1533-LSC, Doc. 29 in No. 17-cv-1534-LSC, and Doc. 24 in
No. 17-cv-1535-LSC).
                                        Page 15 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 17 of 23




played on the court and the opposing party’s dime,” something that the waiver

doctrine seeks to prevent. Gutierrez, 889 F.3d at 1236.

      Serma Defendants have thus litigated this case in a manner clearly

inconsistent with an intent to invoke arbitration. Therefore, the Court finds that any

arguments they could make to the Eleventh Circuit on this issue are frivolous.

        2. SERMA DEFENDANTS’ PARTICIPATION IN THE LITIGATION
           PREJUDICED THE OTHER PARTIES.
      The Court now turns to the question of whether Serma Defendants’ invoking

of the litigation process has prejudiced Plaintiffs. In deciding this question, the Court

considers factors such as the length of delay in demanding arbitration and the

expense incurred by the party opposing arbitration “from participating in the

litigation process.” S & H Contractors, 906 F.2d at 1514.

      The Court finds no colorable argument for why the delay in invoking

arbitration should not weigh against Serma Defendants in this case. Here, they

delayed over 520 days before moving this Court to compel arbitration. In Stone v.

E.F. Hutton, the Eleventh Circuit held that a similar delay of one year and eight

months rendered a motion to compel untimely. 898 F.2d at 1544.

      Under the facts of this case, there is no excuse for Serma Defendants’ delay.

At no time during the over 500 days was there any legal barrier to their invocation of

their arbitration rights. Cf. Benoay v. Prudential-Bache Securities, Inc., 805 F.2d 1437,

                                      Page 16 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 18 of 23




1440 (11th Cir. 1986) (holding that no waiver occurred where a change in the law

allowing defendants to compel arbitration occurred only after the action had been

pending for over two years). In their motions to compel, Serma Defendants instead

laid the blame for their delay at the feet of Plaintiffs and the Court itself. But neither

the Plaintiffs nor the Court forced them to litigate appeals of what the Eleventh

Circuit found to be non-appealable orders. Nor is anyone but themselves to blame

for their failing to give any hint of their intent to arbitrate until more than 500 days

had passed in this case. Thus, this delay weighs heavily towards a finding of

prejudice.

      Similarly, Plaintiffs have incurred unnecessary litigation costs as the result of

Serma Defendants’ conduct. Prejudice can result “in situations where the party

seeking arbitration allows the opposing party to undergo the types of litigation

expenses that arbitration was designed to alleviate.” Morewitz, 62 F.3d at 1366.

Clearly, certain expenses have been the inevitable result of Serma Defendants’ delay

in raising the arbitration issue. The Eleventh Circuit has recognized that fair notice

of a party’s intent to invoke arbitration is necessary for an opposing party or the

Court to manage the litigation process efficiently. Gutierrez, 889 F.3d at 1236–37.

Given that they only chose to give notice of their intent in the eleventh hour,




                                      Page 17 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 19 of 23




Plaintiffs have misallocated litigation resources in the incorrect belief that they

would remain in court for the entire case.4

       Moreover, the Court can attribute a significant portion of Plaintiffs’ litigation

expenses to Serma Defendants’ efforts to have Plaintiffs’ claims dismissed in court.

Serma Defendants have vigorously defended themselves in this Court through their

motion practice, causing Plaintiffs the expense of amending their complaints and

defending against Serma Defendants’ motions to dismiss. Further, Serma

Defendants subjected Plaintiffs to the atypical costs of opposing a frivolous appeal of

a non-appealable order in the Eleventh Circuit.

       Such expenses could have been avoided had Serma Defendants invoked

arbitration—or even evidenced an intent to arbitrate the case—at an earlier time. As

a result, the expenses incurred here by Plaintiffs also weigh heavily in favor of finding

prejudice.

       And while Serma Defendants were subjecting Plaintiffs to delay and expense,

they were also gaining advantage over Plaintiffs through discovery. See Garcia 669

F.3d at 1278 (holding that waiver occurred where the defendant “benefited from



4
 In their Amended Responses, filed prior to this Court’s denial of Serma Defendants’ motions to
compel, Plaintiffs specified that they collectively incurred $22,924.52 in litigation expenses due
to Serma Defendants’ tactics. (Doc. 76 in No. 7:17-cv-01533-LSC, Doc. 99 in No. 7:17-cv-1534-
LSC, and Doc. 101 in No. 7:17-cv-01535-LSC). Serma Defendants did not file any objection to
Plaintiffs’ Amended Responses.
                                          Page 18 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 20 of 23




conducting discovery of the plaintiffs, a benefit to which it would not have been

entitled during arbitration”). Where a motion to compel arbitration is untimely,

“[t]he use of pre-trial discovery procedures by a party seeking arbitration may

sufficiently prejudice the legal position of an opposing party so as to constitute a

waiver of the party’s right to arbitration.” Stone, 898 F.2d at 1543.

      Here, Serma Defendants have actively participated in several depositions of

Plaintiffs without granting reciprocal benefits to Plaintiffs. In so doing, they have

created a disparity that could threaten Plaintiffs’ position. Based on this disparity, as

well as the untimeliness of Serma Defendants’ motions, the Court finds that the risk

to Plaintiffs’ legal position also weighs in favor of finding prejudice.

      Serma Defendants’ efforts demonstrate that they were willing to “wait and

see” if they could gain a successful result in federal court before moving to compel

arbitration. At best, such a strategy wastes resources better expended in arbitration.

At worst, their actions have provided an unfair advantage at their opponents’

expense. The Court reiterates that granting Serma Defendants’ motions to compel

“would only [have] ‘encourage[d] litigants to delay moving to compel arbitration

until they could ascertain how the case was going in federal district court,’ and would

[have] undermine[d] ‘one of the basic purposes of arbitration: a fast, inexpensive

resolution of claims.’” Garcia, 699 F.3d at 1279 (quoting Mirant Corp., 613 F.3d at


                                      Page 19 of 22
        Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 21 of 23




590; O.R. Sec., Inc. v. Prof’l Planning Assocs., 857 F.2d 742, 747 (11th Cir. 1988)).

Under the totality of the circumstances, Serma Defendants’ delay, motion practice

in this Court and the Eleventh Circuit, and participation in discovery have all

prejudiced Plaintiffs. Accordingly, they have clearly waived their right to compel

arbitration, and any arguments they could make to the Eleventh Circuit as to this

issue are frivolous.

           c. SERMA DEFENDANTS’ DILATORY TACTICS ARE CONSISTENT
               WITH FORFEITURE OF THEIR RIGHT TO AVOID LITIGATING
               THIS MATTER IN COURT PENDING APPEAL.
       Having found Defendants’ arguments against waiver to be frivolous, the

Court notes that its findings are further bolstered by the Seventh Circuit’s forfeiture

analysis in Apostol. 870 F.2d at 1335. As stated previously, Apostol concerned whether

to grant a stay pending an appeal from the denial of qualified immunity.5

       The Seventh Circuit reasoned that “[c]ourts are not helpless in the face of

manipulation” and provided illustrative examples of where a district court could

refuse to grant such a stay. Id. at 1339. For example, the Seventh Circuit recognized

that a district court need not grant a stay pending a frivolous appeal. Id. But the

Seventh Circuit continued, declaring that a district court could also deny a stay




5
       As further stated above, the Eleventh Circuit has specifically analogized such an appeal
with an appeal from the denial of a motion to compel arbitration. Blinco, 366 F.3d at 1252–53.
                                          Page 20 of 22
       Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 22 of 23




where the appealing party had forfeited the right not to be tried prior to the appeal.

Id. Such forfeiture could arise where appealing parties “wait too long after the denial

of summary judgment, or if they use claims of immunity in a manipulative fashion.” Id.

(emphasis added). Forfeiture of a right to a stay pending appeal is thus an appropriate

response to parties “who play games with the district court’s schedule.” Id.

      Through their delay and opportunism, Serma Defendants have used their

rights to compel arbitration in a manipulative fashion throughout this case. For over

500 days, they acted in a manner consistent with the intent to litigate the case in

federal court. They participated in discovery. They made every effort to have the

district court dismiss Plaintiffs’ claims. And all the while, they kept their arbitration

rights tucked away for a rainy day. In so doing, Serma Defendants “play[ed] games

with the district court’s schedule.” Now, they seek to play further games,

demanding a stay of the proceedings while their frivolous appeal makes its way

through the Eleventh Circuit. But, due in part to their efforts, this case has already

been pending for over two years. To grant their proposed stay would “injure the

legitimate interests of other litigants and the judicial system.” Id.

      The Court acknowledges that the Eleventh Circuit has not formally adopted

the Seventh Circuit’s forfeiture analysis. See Blinco, 366 F.3d at 1253 (noting only

frivolousness as a reason to deny a stay pending appeal from the denial of a motion


                                      Page 21 of 22
         Case 7:17-cv-01533-LSC Document 94 Filed 10/10/19 Page 23 of 23




to compel arbitration). To the extent that forfeiture is inapplicable in this Circuit,

the Court nonetheless notes that Serma Defendants’ behavior in these proceedings

is inconsistent with the right to a pretrial appeal.

   IV.     CONCLUSION

      For the reasons explained above, Serma Defendants’ motions to stay the

proceedings pending their appeal (doc. 90 in No. 7:17-cv-01533-LSC, doc. 113 in No.

7:17-cv-01534-LSC, and doc. 115 in No. 7:17-cv-01535-LSC) are DENIED.

      DONE and ORDERED on October 10, 2019.


                                                 _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 199455




                                      Page 22 of 22
